Order unanimously reversed, with costs and motion granted, with $10 costs. Memorandum: We conclude that the monthly payments due to defendant, Cross, under the terms of insurance policies issued by defendant-respondent, Travelers Insurance Company, are debts of the insurer which could be collected by the beneficiary through an *1014action in New York; that these payments constitute property of the defendant “within the state” subject to sequestration under section 233 of the Domestic Relations Law; that section 15 of the Personal Property Law does not protect such payments from being applied to satisfy the needs of the beneficiary’s dependents as those needs have been determined by an order directing temporary alimony and support and as they may be determined in the final judgment in the pending separation action (Matter of Kncmth, 12 N Y 2d 259). (Appeal from order of Erie Special Term denying plaintiff’s motion to direct Travelers Insurance Company to pay over to receiver monthly payments due defendant pursuant to order of sequestration.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.